Citation Nr: 0809172	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-03 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1976 to April 1988 
and from April 1988 to July 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDING OF FACT

The veteran's cervical spine disability is not manifested by 
severe limitation of motion, ankylosis, forward flexion to 
fewer than 15 degrees, or doctor-prescribed bed rest.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5290 (effective prior to 
September 26, 2003), 5235 to 5243 (2007); DeLuca v. Brown, 
8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

For an increased-compensation claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).  Further, 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In August 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing notice of what the 
evidence needed to demonstrate, of his and VA's respective 
duties in obtaining evidence, and of the types of relevant 
evidence that he should provide, or ask the VA to obtain.  
Although the letters did not specifically instruct the 
veteran to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  In 
August 2007, the veteran was notified that disabilities are 
rated on the basis of diagnostic codes and was told of the 
need to present evidence to meet the rating criteria and to 
establish an effective date of an award.  Although the August 
2004 and August 2007 notice letters postdated the initial 
adjudication, no prejudice resulted as the claim was 
subsequently readjudicated after each letter.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The specific rating criteria for evaluating the cervical 
spine disability and how (based on what symptomatology) each 
rating percentage is assigned were provided to the veteran in 
the December 2004 Statement of the Case.  Although the 
veteran was not sent an independent letter providing notice 
of this information, no prejudice resulted.  The claim was 
readjudicated after this notice was provided, the veteran was 
able to effectively participate extensively in the appeals 
process, and the veteran had ample time to submit evidence.  
The evidence indicates that the veteran was fully aware of 
what was necessary to substantiate this claim.  

The VA has also done everything reasonably possible to assist 
the veteran with respect to this claim, such as obtaining 
medical records and providing VA examinations.  Consequently, 
the Board finds that the duty to notify and assist has been 
satisfied.  

For historical purposes, it is noted that service connection 
was established for a cervical spine disorder by the RO in a 
January 1990 decision, based on the evidence of in-service 
treatment and complaints of neck problems, in-service X-ray 
images indicating disc narrowing with osteophytes, and a 
November 1989 diagnosis of degenerative disc disease of the 
cervical spine.  The veteran was initially assigned a 
noncompensable rating, and the rating was increased to 10 
percent by a March 1991 rating decision, and 20 percent by 
the rating decision currently on appeal.  The veteran claims 
that a higher evaluation is warranted.  

A February 2003 chiropractic record reports the veteran's 
history of left arm and neck pain.  See February 2003 Monahan 
record.  The record reports that the veteran had spasm at C1, 
C2, C6, and C7, and that spinal radiographs showed a reversal 
of the normal lordotic cervical curve and diminished disc 
space at C5, C6, and C7 with traumatic arthritis and 
osteophyte formation.  Range of motion was noted to be 
"restricted on all planes except bilateral rotation," and 
pain was elicited upon movement during extension, left 
lateral flexion, and left rotation.  The veteran had normal 
sensation in all extremities, and the cervical distraction, 
maximal foraminal compression, and shoulder depression tests 
were negative bilaterally.  The veteran was diagnosed with 
degenerative joint disease of the cervical spine with 
radicular syndrome into the upper left extremity.  

A March 2003 VA examination record reports the veteran's 
history of constant neck pain (estimated at 7/10) with mild 
weakness and tingling and pain in the left upper extremity.  
The veteran stated that he must carry his head tilted 
slightly to the right to obtain symptomatic relief, and the 
examiner noted that the veteran's head was tilted five 
degrees to the right.  The veteran gave a history of having 
occasional exacerbations which rendered him unable to work, 
and he stated that he lost one week of work approximately 
three weeks earlier because of an exacerbation.  

Physical examination findings indicate that there was easily 
palpable paracervical muscle spasm, that normal cervical 
lordosis appeared to be absent, and that there was no audible 
or palpable crepitus to motion or tenderness to percussion.  
Also, based purely on observation, the examiner opined that 
that the veteran had "markedly limited" rotation and noted 
that the veteran moved his thoracic spine, rather than his 
cervical spine, when he wished to look behind him.  Range of 
motion testing indicates that the veteran was able to extend 
to 30 degrees, forward flex to 40 degrees, right lateral flex 
to 20 degrees, left lateral flex to 25 degrees, and right 
rotate to 20 degrees before the onset of pain, and left 
rotate to 40 degrees before the onset of pain and tingling in 
the left upper extremity.  Inspection of the shoulder girdle 
and upper extremities indicated that there was some 
diminution of size in the left upper extremity, and the 
examiner noted that sensation appeared partially diminished 
in the C5 through T1 dermatomes in the left upper extremity 
when compared to the right upper extremity.  The examiner 
diagnosed the veteran with degenerative disc disease (DDD) 
with exacerbations of symptomatic pain associated with 
weakness and hypoesthesias.  

An August 2007 VA examination record reports the veteran's 
history of fatigue, decreased motion, stiffness, spasm, and a 
tight, chronic squeezing pain in the cervical spine.  The 
veteran also gave a history of weekly flare-ups of lumbar and 
cervical spine pain that rendered him unable to sit or stand 
for prolonged periods or to take stairs, and he denied having 
any incapacitating episodes for the cervical spine in the 
previous 12 months.  

Physical examination of the cervical sacrospinalis indicated 
that the veteran had spasm, guarding, pain with motion, and 
tenderness, but no atrophy or weakness bilaterally, and the 
examiner opined that the veteran's spasm, tenderness, and 
guarding was not severe enough to result in abnormal spinal 
contour.  Inspection of the spine indicated that the 
veteran's posture and head position was normal, and there was 
no evidence of gibbus, kyphosis, or list, though there was 
evidence of reverse lordosis.  

Testing of the upper extremities indicated that range of 
motion was full bilaterally; sensation was intact to 
vibration, light touch, and position with no area of abnormal 
sensation; reflexes were full and intact; and muscle tone was 
normal with no atrophy.  Resisted isometric movement was 
normal, and the veteran could flex, extend, and bilateral 
lateral flex to 45 degrees with no pain on motion or 
repetition or additional loss after repetition.  The veteran 
could also lateral rotate to 80 degrees total, with pain 
beginning at 45 degrees.  The examiner noted that although 
there was pain after repetition, there was no additional loss 
of motion.  The examiner found that there was no ankylosis of 
the cervical spine, and he noted that electrodiagnostic 
studies did not indicate any evidence of left cervical 
radiculopathy.  The examiner diagnosed the veteran with DDD 
with no objective evidence of cervcial/upper extremity 
radiculopathy.  

The veteran's service-connected cervical spine disability is 
currently rated at 20 percent under Diagnostic Code (DC) 
5290.  During the pendency of this appeal, the rating 
criteria for evaluating general diseases and injuries of the 
spine were amended (effective September 26, 2003).  The Board 
is required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased evaluation for the veteran's degenerative disc 
disease of the cervical spine is warranted.  

VA's Office of General Counsel (OGC) has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-2000.  What remains 
unclear, however, is whether the "old" criteria can be 
applied prospectively, although the OGC, in VAOPGCPREC 7-2003 
seems to indicate (this opinion is not entirely clear) that 
VA is no longer obligated to apply superseded rating schedule 
provisions prospectively for the period subsequent to the 
issuance of the revised rating criteria.  In any event, and 
given the confusing nature of this opinion, the Board, in 
giving the veteran all due consideration, will apply the old 
criteria prospectively.

The "old" rating criteria provides a rating in excess of 20 
percent for severe limitation of motion of the cervical spine 
(DC 5290).  When determining the proper rating percentage 
under either DC 5290, functional loss due to flare-ups, 
fatigability, incoordination, weakness, and pain on movements 
must be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995); 38 C.F.R. § 4.40.  38 C.F.R. § 4.45.  

The "new" rating criteria provide ratings in excess of 20 
percent for limitation of forward flexion of the cervical 
spine to less than 15 degrees or ankylosis.  The "new" 
provisions provide data on the normal range of motion for the 
cervical spine.  Full forward flexion, extension, and 
unilateral flexion is 45 degrees and full unilateral rotation 
is 80 degrees.  38 C.F.R. § 4.71a, Plate V.  

Additionally, the intervertebral disc syndrome (IDS) 
regulations (during the entire relevant time period, although 
the code number changed in September 2003) provide a 40 
percent rating for IDS with incapacitating episodes, defined 
as an episode requiring physician-prescribed bed rest, having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5293 
(2002); 38 C.F.R. § 4.71a, DC 5243 (2007).

The veteran is also not entitled to a 30 percent rating under 
the old DC 5290.  Although the evidence includes findings 
that range of motion is limited by pain, the veteran's range 
of motion is sufficiently significant, even after 
consideration of pain, as to more nearly approximate the 
current "moderate" limitation of motion rating, rather than 
a "severe" limitation of motion rating.  The veteran is 
also not entitled to an increased rating under either the new 
general rating formula (DC 5237) as he can flex his cervical 
spine beyond 15 degrees (even when considering pain) and is 
not noted to have ankylosis.  

A 40 percent rating is also not available under the IDS 
regulation because, although the veteran has asserted having 
severe flare-ups that make him unable to work, the veteran 
has not indicated that these flare-ups are "incapacitating" 
and there is no evidence of doctor-prescribed bed rest.  

Finally, an increased rating is not available by combining 
separate ratings for limitation of motion and objective 
neurological abnormalities, as provided by the General Rating 
Formula of the Spine, Note (1).  There are no findings of 
"objective neurological abnormalities," related to the 
veteran's cervical spine disability, and the August 2007 VA 
examination record reports that the veteran had a normal 
neurological examination and normal electrodiagnostic study 
results.  The Board notes that the veteran has reported 
having left upper extremity radiculopathy with numbness of 
the hand and several fingers.  A separate rating, however, 
has already been provided for this radiculopathy, however; 
consequently, it will not be discussed further in this 
decision.  See December 2004 Rating Decision.  See 38 C.F.R. 
§ 4.14.




ORDER

A rating in excess of 20 percent for degenerative disc 
disease of the cervical spine is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


